Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 07, 2016

The Court of Appeals hereby passes the following order:

A16A1739. GORMAN JENKINS v. THE STATE.

      In 1994, Gorman Jenkins pled guilty to possession of cocaine. In 2015, he
petitioned for Writ of Error Coram Nobis, seeking to challenge the validity of his
guilty plea. The trial court denied the petition, and Jenkins filed this direct appeal.
We, however, lack jurisdiction.
      A writ of error coram nobis “is the ancestor of the current extraordinary motion
for new trial.” Crews v. State, 175 Ga. App. 300 (333 SE2d 176) (1985). In substance,
therefore, the petition is an extraordinary motion for new trial. And under OCGA §
5-6-35 (a) (7), appeals from the denial or dismissal of an extraordinary motion for
new trial must comply with the discretionary appeal procedure. Jenkins’s failure to
comply with the necessary procedure deprives us of jurisdiction over his appeal. See
Crews, supra.
      Moreover, Jenkins has already filed an application for discretionary appeal
from the trial court’s denial of his writ of error coram nobis, which we denied on the
merits. See Case Number A16D0142 (decided December 15, 2015). Our order, which
was an adjudication on the merits, constitutes res judicata with respect to issues
Jenkins seeks to appeal. See PHF II Buckhead LLC v. Dinku, 315 Ga. App. 76, 79 (1)
(726 SE2d 569) (2012).
      For these reasons, this appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     06/07/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.